Exhibit 10.1

 

INCREMENTAL FACILITY AMENDMENT/

SECOND AMENDMENT TO

AMENDED AND RESTATED CREDIT AGREEMENT

AND JOINDER

 

THIS SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT AND JOINDER (the
“Incremental Facility Amendment”) dated as of August 3, 2010 is by and among AGA
MEDICAL HOLDINGS, INC., a Delaware corporation (“Holdings”), AGA MEDICAL
CORPORATION, a Minnesota corporation (the “Borrower”), each of the other Loan
Parties (as defined in the Existing Credit Agreement defined below), each of the
financial institutions identified on the signature pages hereto as a New
Revolving Lender (collectively, the “New Revolving Lenders” and each
individually a “New Revolving Lender”), and BANK OF AMERICA, N.A., as
administrative agent for the Lenders (defined below) (the “Administrative
Agent”).

 

W I T N E S S E T H

 

WHEREAS, Holdings and the Borrower are party to that certain Amended and
Restated Credit Agreement dated as of April 28, 2006 (as amended, restated,
supplemented or otherwise modified from time to time, the “Existing Credit
Agreement” and as amended pursuant to this Incremental Facility Amendment, the
“Amended Credit Agreement”), with the several financial institutions from time
to time party thereto, as lenders (collectively, the “Lenders” and each
individually a “Lender”) and the Administrative Agent;

 

WHEREAS, simultaneously with the Incremental Revolver (defined below), pursuant
to Section 2.08 of the Existing Credit Agreement, the Borrower has elected to
terminate in full the Revolving Commitment in effect on the date of this
Incremental Facility Amendment (the “Commitment Reduction”);

 

WHEREAS, simultaneously with the Commitment Reduction, pursuant to Section 2.20
of the Existing Credit Agreement, the Borrower has requested to add additional
revolving commitments in a principal amount equal to $40,000,000 (the
“Incremental Revolver”);

 

WHEREAS, the New Revolving Lenders have agreed to provide the Incremental
Revolver and to become parties to the Amended Credit Agreement;

 

WHEREAS, pursuant to Section 2.20 of the Existing Credit Agreement, this 
“Incremental Facility Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 2.20 (including voting provisions applicable to
the Additional Lenders comparable to the provisions of clause (B) of the second
proviso of Section 9.02(b))”.

 

--------------------------------------------------------------------------------


 

WHEREAS, Holdings, the Borrower, the New Revolving Lenders and the
Administrative Agent have agreed to amend the Existing Credit Agreement as set
forth in this Incremental Facility Amendment to implement the Incremental
Revolver by, among other things, amending the definition of Revolving Commitment
to reflect the Commitment Reduction and the implementation of the Incremental
Revolver;

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

PART 1

DEFINITIONS

 

SUBPART 1.1  Certain Definitions.  The following terms used in this Incremental
Facility Amendment, including its preamble and recitals, have the following
meanings:

 

“Second Amendment Effective Date” is defined in Subpart 4.1.

 

SUBPART 1.2  Other Definitions.  Unless otherwise defined herein or the context
otherwise requires, terms used in this Incremental Facility Amendment, including
its preamble and recitals, have the meanings provided in the Existing Credit
Agreement.

 

PART 2

AMENDMENTS

 

Effective on (and subject to the occurrence of) the Second Amendment Effective
Date, the Existing Credit Agreement is hereby amended in accordance with this
Part 2.  Except as so amended, the Existing Credit Agreement shall continue in
full force and effect.

 

SUBPART 2.1  Amendments to Existing Credit Agreement.

 

(a)                                  Section 1.01 of the Existing Credit
Agreement is hereby amended as follows:

 

(i)                                     The definition of “Revolving Commitment”
is hereby deleted in its entirety and replaced with the following:

 

“Revolving Commitment” means, at all times following the Second Amendment
Effective Date, with respect to each Lender, the commitment, if any, of such
Lender to make Revolving Loans and to acquire participations in Letters of
Credit and Swingline Loans hereunder, expressed as an amount representing the
maximum possible aggregate amount of such Lender’s Revolving Exposure hereunder,
as such commitment may be (a) reduced from time to time pursuant to Section 2.08
and (b) reduced or increased from time to time pursuant to

 

2

--------------------------------------------------------------------------------


 

assignments by or to such Lender pursuant to Section 9.04.  The initial amount
of each Lender’s Revolving Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable.  The aggregate amount of the Lenders’
Revolving Commitments on the Second Amendment Effective Date is $40,000,000.

 

(ii)                                  The definition of “Revolving Loan
Applicable Rate” is hereby deleted in its entirety and replaced with the
following:

 

“Revolving Loan Applicable Rate” means, for any day with respect to (a) any
Revolving Loan that is an ABR Loan, 3.50%, (b) any Revolving Loan that is a
Eurodollar Loan, 4.50%, or (c) the commitment fees payable hereunder in respect
of the Revolving Commitments, 0.75%.

 

(iii)                               The definition of “Revolving Maturity Date”
is hereby deleted in its entirety and replaced with the following:

 

“Revolving Maturity Date” means January 28, 2013; provided, that notwithstanding
the foregoing, the Revolving Maturity Date will be January 28, 2012 if both the
Senior Subordinated Notes and the Sponsor Preferred Stock have not been repaid,
redeemed, repurchased, defeased (on terms and conditions satisfactory to the
Administrative Agent) or otherwise retired in full in one or more transactions
otherwise permitted under this Agreement on or prior to January 28, 2012.

 

(iv)                              The following definitions are hereby added to
Section 1.01 of the Existing Credit Agreement in appropriate alphabetical order:

 

“Second Amendment Effective Date” means August 3, 2010.

 

(b)                                 Section 2.01 of the Existing Credit
Agreement is hereby amended by deleting clause (b)(ii) in its entirety and
replacing it with the following:

 

(ii) [reserved]

 

(c)                                  Schedule 2.01 of the Existing Credit
Agreement is hereby deleted in its entirety and replaced with Schedule 2.01
attached hereto.

 

PART 3

LENDER JOINDER

 

From and after the Second Amendment Effective Date, by execution of this
Incremental Facility Amendment, each Person identified on the signature pages
hereto as a New Revolving Lender hereby acknowledges, agrees and confirms that,
by its execution of this Incremental

 

3

--------------------------------------------------------------------------------


 

Facility Amendment, such Person will be deemed to be a party to the Amended
Credit Agreement and a “Lender” and a “Revolving Lender” for all purposes of the
Amended Credit Agreement, and shall have all of the obligations of a Lender and
Revolving Lender thereunder as if it had executed the Amended Credit Agreement. 
Such Person hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions applicable to the Lenders and
Revolving Lenders contained in the Amended Credit Agreement.

 

PART 4

CONDITIONS TO EFFECTIVENESS

 

SUBPART 4.1  Second Amendment Effective Date.  This Incremental Facility
Amendment shall be and become effective as of the date hereof (the “Second
Amendment Effective Date”) when all of the conditions set forth in this Part 4
shall have been satisfied.

 

SUBPART 4.2  Execution of Counterparts of Incremental Facility Amendment.  The
Administrative Agent shall have received counterparts (or other evidence of
execution, including telephonic message, satisfactory to the Administrative
Agent) of this Incremental Facility Amendment, which collectively shall have
been duly executed on behalf of each of the parties hereto.

 

SUBPART 4.3  Corporate Documents.  The Administrative Agent shall have received
each of the following:

 

(i)                                     Charter Documents.  Copies of the
articles or certificates of incorporation or other charter documents of each of
the Loan Parties certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization and certified by a secretary or assistant
secretary to be true and correct as of the Second Amendment Effective Date.

 

(ii)                                  Bylaws.  A copy of the bylaws of each of
the Loan Parties certified by a secretary or assistant secretary to be true and
correct as of the Second Amendment Effective Date.

 

(iii)                               Resolutions.  Copies of resolutions of the
Board of Directors of each of the Loan Parties approving and adopting this
Incremental Facility Amendment and the transactions contemplated therein and
authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of such Person to be true and correct and in force and
effect as of the Second Amendment Effective Date.

 

(iv)                              Good Standing.  Copies of certificates of good
standing, existence or its equivalent with respect to each of the Loan Parties
certified as of a recent date by the appropriate Governmental Authority of the
state or other jurisdiction of incorporation or organization.

 

4

--------------------------------------------------------------------------------


 

(v)                                 Incumbency.  An incumbency certificate of
each of the Loan Parties certified by a secretary or assistant secretary to be
true and correct as of the Second Amendment Effective Date.

 

SUBPART 4.4                     Legal Opinion.  The Administrative Agent shall
have received multiple counterparts of opinions of counsel for the Loan Parties,
in form and substance satisfactory to the Administrative Agent.

 

SUBPART 4.5                     Officer’s Certificates.  The Administrative
Agent shall have received a certificate or certificates executed by a senior
officer of the Borrower as of the Second Amendment Effective Date, in form and
substance reasonably satisfactory to the Administrative Agent, stating that (i)
each Loan Party is in compliance with all existing material financial
obligations, (ii) all governmental, shareholder and material third party
consents and approvals, if any, with respect to the Incremental Facility
Amendment and the transactions contemplated thereby have been obtained, (iii) no
action, suit, investigation or proceeding is pending or, to the knowledge of the
Borrower, threatened in any court or before any arbitrator or governmental
instrumentality that purports to affect any Loan Party or any transaction
contemplated by the Loan Documents, if such action, suit, investigation or
proceeding could reasonably be expected to have a Material Adverse Effect, (iv)
immediately after giving effect to the Incremental Facility Amendment and the
making of the Loans hereunder, (A) no Default or Event of Default exists and (B)
all representations and warranties contained herein and in the other Loan
Documents are true and correct in all material respects as of the Second
Amendment Effective Date (except for those which expressly relate to an earlier
date, in which case, they are true and correct in all material respects as of
such date), and (v) immediately prior to and after giving effect to the
Incremental Revolver, the Borrower shall be in compliance on a Pro Forma basis
with the Financial Performance Covenants recomputed as of the last day of the
most recently ended fiscal quarter of the Borrower for which financial
statements are available.

 

SUBPART 4.6                     Payment of Fees.  The Administrative Agent shall
have received the fees, costs and expenses required to be paid on or before the
Second Amendment Effective Date, including, without limitation, any upfront fees
payable to the Administrative Agent for the benefit of the New Revolving
Lenders.

 

SUBPART 4.7                     Administrative Questionnaires.  The
Administrative Agent shall have received an Administrative Questionnaire from
each New Revolving Lender.

 

SUBPART 4.8                     Commitment Reduction.  The Administrative Agent
shall have received notice from the Borrower of its intention to effectuate the
Commitment Reduction contingent only upon the effectiveness of the Incremental
Revolver and the Commitment Reduction shall occur simultaneously with the
effectiveness of this Incremental Facility Amendment.

 

5

--------------------------------------------------------------------------------


 

PART 5

MISCELLANEOUS

 

SUBPART 5.1                                             Representations and
Warranties.  The Borrower hereby represents and warrants to the Administrative
Agent and the New Revolving Lenders that, after giving effect to this
Incremental Facility Amendment, (a) no Default or Event of Default exists under
the Amended Credit Agreement and (b) the representations and warranties set
forth in Article III of the Existing Credit Agreement are, subject to the
limitations set forth therein, true and correct in all material respects as of
the date hereof (except for those which expressly relate to an earlier date, in
which case, they are true and correct in all material respects as of such
earlier date).

 

SUBPART 5.2                                             Reaffirmation of
Security Interests.  Each Loan Party (i) affirms that each of the Liens granted
in or pursuant to the Credit Documents are valid and subsisting and (ii) agrees
that this Incremental Facility Amendment shall in no manner impair or otherwise
adversely effect any of the Liens granted in or pursuant to the Security
Documents.

 

SUBPART 5.3                                             Reaffirmation of
Guaranty.  Holdings and each Subsidiary Loan Party (i) acknowledges and consents
to all of the terms and conditions of this Incremental Facility Amendment, (ii)
affirms all of its obligations under the Loan Documents and (iii) agrees that
this Incremental Facility Amendment and all documents executed in connection
herewith do not operate to reduce or discharge such Person’s obligations under
the Credit Agreement or the other Loan Documents.

 

SUBPART 5.4                                             Cross-References. 
References in this Incremental Facility Amendment to any Part or Subpart are,
unless otherwise specified, to such Part or Subpart of this Incremental Facility
Amendment.

 

SUBPART 5.5                                             Instrument Pursuant to
Existing Credit Agreement.  This Incremental Facility Amendment is executed
pursuant to the Existing Credit Agreement and shall (unless otherwise expressly
indicated therein) be construed, administered and applied in accordance with the
terms and provisions of the Existing Credit Agreement.

 

SUBPART 5.6                                           References in Other Credit
Documents.  At such time as this Incremental Facility Amendment shall become
effective pursuant to the terms of Subpart 3.1, all references to the “Credit
Agreement” shall be deemed to refer to the Existing Credit Agreement as amended
by this Incremental Facility Amendment.

 

SUBPART 5.7                                             Counterparts/Telecopy. 
This Incremental Facility Amendment may be executed by the parties hereto in
several counterparts, each of which shall be deemed to be an original and all of
which shall constitute together but one and the same agreement.  Delivery of
executed counterparts of the Incremental Facility Amendment by telecopy shall be
effective as an original and shall constitute a representation that an original
shall be delivered.

 

SUBPART 5.8                                             Governing Law.  THIS
INCREMENTAL FACILITY AMENDMENT SHALL BE GOVERNED BY THE INTERNAL LAWS OF THE
STATE OF NEW YORK.

 

6

--------------------------------------------------------------------------------


 

SUBPART 5.9                                             Successors and Assigns. 
This Incremental Facility Amendment shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.

 

SUBPART 5.10                                       General.  Except as amended
hereby, the Existing Credit Agreement and all other credit documents shall
continue in full force and effect.

 

[The remainder of this page is intentionally left blank.]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Incremental Facility Amendment to be duly executed and delivered as of the date
first above written.

 

LOAN PARTIES:

AGA MEDICAL CORPORATION

 

 

 

 

 

By:

/s/ John R. Barr

 

Name:

John R. Barr

 

Title:

President & CEO

 

 

 

 

 

AGA MEDICAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ John R. Barr

 

Name:

John R. Barr

 

Title:

President & CEO

 

 

 

 

 

AGA MEDICAL LLC

 

 

 

 

 

By:

/s/ John R. Barr

 

Name:

John R. Barr

 

Title:

President & CEO of member

 

 

 

AMPLATZER MEDICAL SALES CORPORATION

 

 

 

 

 

By:

/s/ John R. Barr

 

Name:

John R. Barr

 

Title:

President & CEO

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Robert Klawinski

 

Name:

Robert Klawinski

 

Title:

Senior Vice President

 

 

 

 

NEW REVOLVING LENDERS:

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

By:

/s/ Robert Klawinski

 

Name:

Robert Klawinski

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, National Association,

 

as a Lender

 

 

 

By:

/s/ Kyle R. Holtz

 

Name:

Kyle R. Holtz

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

Citibank NA,

 

as a Lender

 

 

 

By:

/s/ Patricia A Guerra

 

Name:

Patricia A Guerra

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

NATIXIS,

 

as a Lender

 

 

 

By:

/s/ Frank H. Madden, Jr.

 

Name:

Frank H. Madden, Jr.

 

Title:

Managing Director

 

 

 

 

By:

/s/ Tefta Ghilaga

 

Name:

Tefta Ghilaga

 

Title:

Director Natixis

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank Trust Company Americas,

 

as a Lender

 

 

 

By:

/s/ Carin Keegan

 

Name:

Carin Keegan

 

Title:

Director

 

 

 

 

By:

/s/ Scottye Lindsey

 

Name:

Scottye Lindsey

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

US Bank,

 

as a Lender

 

 

 

By:

/s/ Greg Guttormsson

 

Name:

Greg Guttormsson

 

Title:

VP

 

--------------------------------------------------------------------------------